Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4533447 (hereinafter referred as “Meldon”).
Regarding claims 1, Claim 1 is directed to a device comprising a first cavity, a second cavity and optionally a third cavity, gas permeable walls separating the first, second and third cavities, and each of the cavities comprising at least one inlet or outlet.
Meldon teaches a device (fig. 1) comprising a first cavity (17), a second cavity (20), a first gas permeable wall (4) separating the first cavity from the second cavity, a third cavity (15), and a second gas permeable wall (2) separating the second cavity from the third cavity. Meldon discloses supplying a gas (CO2) in the first cavity (17), supplying a liquid in second cavity, and supplying a gas (N2) in third cavity (15). The device also comprises a first outlet (28) and a second outlet (26) each having a different concentration of particles (Refer fig. 1).
The difference between the claimed invention and Meldon is the type of liquid being treated by the device since claim 1 recites supplying liquid comprising particles having a net charge and also comtaining an ion species formed by the dissolution of gas within the liquid. However, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to 2 to N2 membrane side (C5/L62-C6/19). Therefore, Meldon establishes that the separation of ion species from liquid is known in the art. It would have been obvious one of ordinary skill in the art to apply the device to other liquid types having mixture of water and ion species for separation of ion species using diffusion of CO2.
Regarding claims 2-7, the limitations of claims 2-7 are reciting relative dimensions of the cavities. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. 
Regarding claim 8, Meldon teaches limitations of claim 1 as set forth above. With regards to the limitation “wherein no third cavity is present”, omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). In this instance, removal of the third cavity would have been obvious in the event the sweep gas is not desired.
Regarding claim 9, Meldon teaches limitations of claim 1 as set forth above. Meldon does not teach that a plurality of the devices are connected in parallel or series. However, connecting a plurality of device in parallel or series is mere duplication of the devices and the alternatives of the devices are being connected are either in series or in parallel. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent 
Regarding claims 19-22, the limitations of claims 19-22 are reciting material being worked upon by the apparatus without positively reciting imparting structure. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Furthermore, as indicated in rejection of claim 1, Meldon teaches separation of ion species by diffusion of CO2. It would have been obvious one of ordinary skill in the art to apply the device to other liquid types having mixture of water and ion species for separation of ion species using diffusion of CO2.
Regarding claims 23-24, the limitations of claims 23-24 are reciting a manner of operating the device without imparting additional structure to the device of claim 1. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argued that “Nowhere does Meldon contemplate aggregation of charged particles in one or more regions of the second cavity”. This is not found to be persuasive. C5/35-C6/L50 of Meldon discloses bicarbonate gradient causing the species to diffuse from CO2 to N2 membrane side of the protein solution. Furthermore, as indicated in rejection of claim 1, it would have been obvious to one of ordinary skill in the art to apply this method of separation to other solutions have particles with net charge. Applicant further cited MPEP 2143.01 VI and argued that “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings are not sufficient to render the claims primafacie obvious. In re Ratti, 270 F.2d 810 (CCPA 1959)”. However, office action is not proposing to modify the structure of device but rather mere change in the liquid being processed by the device. A principal operation of the device is to provide separation by diffusion of CO2 in a liquid. A device is not limited to processing only one type of liquid. Changing the type of liquid does not change principal operation of the device of Meldon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777